              IN THE UNITED STATES DISTRICT COURT
            FOR THE EASTERN DISTRICT OF PENNSYLVANIA


RAVI BALU, et al.                 :             CIVIL ACTION
                                  :
     V.                           :
                                  :
THE CINCINNATI INSURANCE          :
COMPANY                           :             NO. 19-3604


                              ORDER

          AND NOW, this     9th   day of April, 2020, for the

reasons stated in the foregoing Memorandum, it is hereby ORDERED

that the Motion of Defendant for Partial Summary Judgment on

plaintiffs’ bad faith claim (Doc. # 10) is GRANTED.


                                      BY THE COURT:



                                      /s/ Harvey Bartle III____
                                                             J.
